COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, AtLee and Chaney
UNPUBLISHED


              Argued at Norfolk, Virginia


              ALVIN FRANKLIN, III
                                                                              MEMORANDUM OPINION * BY
              v.      Record No. 1061-21-1                                    JUDGE RICHARD Y. ATLEE, JR.
                                                                                     APRIL 26, 2022
              NEWPORT NEWS DEPARTMENT
               OF HUMAN SERVICES


                              FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                                             Christopher R. Papile, Judge

                                Christopher Young for appellant.

                                Shannon M. Manning, Senior Assistant City Attorney (Thomas J.
                                Wright, V, Guardian ad litem for the minor children; Invictus Law,
                                on brief), for appellee.


                      Alvin Franklin, III (“father”) appeals the circuit court’s orders terminating his parental rights

              to his three biological children. Father argues that the circuit court erred in finding that the evidence

              was sufficient to terminate his parental rights under Code § 16.1-283(E)(iii) and (iv). Father also

              argues that the circuit court erred “in admitting the ‘surveillance of the incident’ into evidence

              because the video was not properly authenticated by a Custodian of Records.” We find no error

              and affirm the decision of the circuit court.




                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                         I. BACKGROUND 1

        “On appeal from the termination of parental rights, this Court is required to review the

evidence in the light most favorable to the party prevailing in the circuit court.” Yafi v. Stafford

Dep’t of Soc. Servs., 69 Va. App. 539, 550-51 (2018) (quoting Thach v. Arlington Cnty. Dep’t of

Hum. Servs., 63 Va. App. 157, 168 (2014)).

        Father and Yasmeen Wallace-Franklin (“mother”) are the biological parents to the three

children who are the subject of this appeal. Mother is also a biological parent to three older

children, who are father’s stepchildren. 2 All the children, except for mother and father’s

youngest child who was born later, lived together in father and mother’s home during the events

giving rise to this case.

        On June 30, 2016, K.P., father’s stepdaughter, age eleven at the time, was admitted to the

hospital with “significant facial injuries,” including bruises, one eye that was swollen shut, blood

around the mouth and nose, and injuries to her extremities and buttocks. An officer with the

Newport News Police Department interviewed K.P. on that date and obtained an arrest warrant

for father, the alleged abuser, based on the information received. The Newport News

Department of Human Services (the “Department”) removed K.P. from the parents’ custody and

placed her in foster care. Mother, paternal grandmother, 3 and the remaining children went to the

police station the next day for interviews. Father hid from authorities.


        1
          The record in this case was sealed. Nevertheless, the appeal necessitates unsealing
relevant portions of the record to resolve the issues father has raised. Consequently, “[t]o the
extent that this opinion mentions facts found in the sealed record, we unseal only those specific
facts, finding them relevant to the decision in this case. The remainder of the previously sealed
record remains sealed.” Levick v. MacDougall, 294 Va. 283, 288 n.1 (2017).
        2
         The parental rights to the stepchildren are not at issue in this appeal. Father’s abuse of
his stepdaughter, however, is relevant to the issues.
        3
          The paternal grandmother is father’s mother. She is the grandmother of the children at
issue in the appeal.
                                               -2-
       Mother alleged that K.P.’s injuries arose from an altercation that occurred between K.P.

and her brother. Mother stated that she was not home at the time of the incident and that father

had been “out in the front yard cutting grass.” Paternal grandmother corroborated mother’s

story. During the interviews, the police officer noticed bruising on the other children who were

present. Once the interviews were complete, the Department removed the remaining children

from the parents’ care based on the physical abuse of K.P. and “concerns that [mother] was not

strong enough or able to protect the children from the abuser.” During the removal, mother and

paternal grandmother tried to abscond with the youngest child, forcing the police to pursue and

stop them.

       Once the children were in foster care, the police reviewed surveillance footage of the area

at the time when the alleged incident took place. The testifying police officer obtained the

footage from another detective who downloaded the footage in the “camera room” of the police

department. The surveillance video itself was not admitted into evidence at trial, nor was it

played at trial; however, the testifying police officer did give his account of what he personally

observed on the video.

       According to the police officer, the video showed “parts of the incident occurring” and

demonstrated that both father and mother were, in fact, present at the time of the incident that

caused K.P.’s injuries. The officer testified that the video corroborated the information received

from K.P. during her interview at the hospital and contradicted mother’s statements. At trial,

father objected to the police officer’s testimony regarding the surveillance footage, arguing that

the video contained hearsay and the video itself was not properly authenticated. The circuit court

overruled father’s objection.

       Based on the information obtained from K.P. and the surveillance footage, the police

attempted to locate father. After several months, and with the help of U.S. Marshals and other

                                                -3-
law enforcement organizations in Virginia and Maryland, authorities located and arrested father

in September 2016.

       Father ultimately pleaded guilty to malicious wounding under Code § 18.2-51. 4 Father

was sentenced to twenty years’ incarceration, with ten years suspended, on the condition that he

have no unsupervised contact with any minor child, and mother could not supervise any contact.

The Department did not have any contact with father during his incarceration.

       Following father’s arrest and custodial interview, mother returned voluntarily to the

police station for another interview. During the interview, mother gave a second, different, story

to law enforcement about how K.P. was injured. Mother ultimately pleaded guilty to

contributing to the delinquency of a minor and making a false statement during investigation of

another’s crime.

       The Department investigated several relatives as possible placements for the children but

determined that none were appropriate. In September 2017, the Department petitioned to

terminate father’s parental rights to his three biological children. The Newport News Juvenile

and Domestic Relations District Court (“JDR court”) dismissed the petitions in July 2019. The

Department appealed the dismissal of the petitions to the circuit court. In November 2019, the

JDR court entered permanency planning orders for father’s biological children, approving the

goal of “Adoption/Relative Placement.” The orders included the specific findings that

“Termination of parental rights having been documented as being in the best interest of the

child.” Father did not appeal these orders.

       At trial in circuit court, the Department presented evidence that one of father’s biological

daughters had been in therapy before her foster placement and continued in therapy following


       4
         The conviction order cited Code § 18.2-51, the malicious wounding statute, but it
described the offense as attempted strangulation resulting in wounding or bodily injury. At oral
argument, the parties acknowledged it was in fact a malicious wounding conviction.
                                               -4-
her placement. She also required a period of intensive home therapy in addition to her regular

therapy. The foster mother testified that the child was unable to sleep at night without the foster

mother sleeping on the floor of the child’s bedroom. In addition, the foster family also had to

place a chair under the door handle of their front door, check all the doors in the home to ensure

that they were locked, place a baseball bat next to the child’s bed, and enroll her in karate

classes. The child also had an ongoing problem with hoarding food. The foster mother also

testified that they had to call the youngest child by a nickname because he shared a name with

father, and even hearing father’s name would cause the older child to “scream and cry and throw

things.” Father’s other daughter had issues “wetting herself.” She also required and participated

in “counseling-type” therapy to address her “tantrums,” as well as speech therapy.

       At the conclusion of the evidence, father moved to strike, which the circuit court took

under advisement. Father did not present any evidence. On April 7, 2021, the circuit court

entered orders terminating father’s parental rights to his biological children under Code

§ 16.1-283(E)(iii) and (iv). Father’s appeal followed.

                                           II. ANALYSIS

                                     A. Admission of evidence

       With respect to evidence surrounding K.P.’s injuries, father argues that the circuit court

erred in “admitting the ‘surveillance of the incident’ into evidence because the video was not

properly authenticated by a Custodian of Records.” Father maintains that the “indicative

information relayed on the disc such as the date and time are hearsay and should not have been

allowed to be introduced as evidence.”5


       5
         Father’s assignment of error addresses only whether the video was “properly
authenticated.” It does not include or otherwise assign error on hearsay grounds. Nevertheless,
we need not resolve whether his assignment of error was sufficient to address both issues,
because the video itself was not admitted into evidence. See Foltz v. Commonwealth, 58
Va. App. 107, 114 (2011) (“[W]e seek to decide cases, ‘on the best and narrowest ground
                                               -5-
        “[T]he admissibility of evidence ‘is within the broad discretion of the trial court, and an

[evidentiary] ruling will not be disturbed on appeal in the absence of an abuse of discretion.’”

Castillo v. Loudoun Cnty. Dep’t of Fam. Servs., 68 Va. App. 547, 558 (2018) (second alteration

in original) (quoting Surles v. Mayer, 48 Va. App. 146, 177 (2006)).

        Father’s assignment of error and argument regarding admissibility of the surveillance video

mischaracterizes the underlying facts of what transpired at trial, as no such video was admitted into

evidence. Nor was the video itself played at trial. Rather, the testifying police officer gave a brief

account of what he personally observed on the video. Because no surveillance video was admitted

into evidence, we will not address father’s argument that the video itself was hearsay and not

properly authenticated.

                                  B. Termination of parental rights

        Father argues that the circuit court erred in terminating his parental rights with respect to

his three children under Code § 16.1-283(E)(iii) and (iv). Specifically, father maintains that the

Department failed to prove by clear and convincing evidence that: (a) termination was in the

best interests of the children; (b) father was “convicted of an offense that constitutes felony

assault, bodily wounding, resulting in serious bodily injury, when the [victim] of the offense was

a child with whom the parent resided at the time of such offense;” and (c) father had subjected

any child to aggravated circumstances.

        “On review, ‘[a] trial court is presumed to have thoroughly weighed all the evidence,

considered the statutory requirements, and made its determination based on the child’s best

interests.’” Castillo, 68 Va. App. at 558 (alteration in original) (quoting Logan v. Fairfax Cnty.

Dep’t of Hum. Dev., 13 Va. App. 123, 128 (1991)). Generally, trial courts have broad discretion




available’ from the record.” (quoting Kirby v. Commonwealth, 50 Va. App. 691, 698 n.2
(2007))), aff’d, 284 Va. 467 (2012).
                                               -6-
“in matters of a child’s welfare, and its ‘determination of matters within its discretion is

reversible on appeal only for an abuse of that discretion.’” King v. King George Dep’t of Soc.

Servs., 69 Va. App. 206, 211 (2018) (quoting Farley v. Farley, 9 Va. App. 326, 328 (1990)).

“Where, as here, the court hears the evidence ore tenus, its finding is entitled to great weight and

will not be disturbed on appeal unless plainly wrong or without evidence to support it.”

Fauquier Cnty. Dep’t of Soc. Servs. v. Ridgeway, 59 Va. App. 185, 190 (2011) (quoting Martin

v. Pittsylvania Cnty. Dep’t of Soc. Servs., 3 Va. App. 15, 20 (1986)).

       Code § 16.1-283(E) provides that a parent’s parental rights may be terminated

               if the court finds, based upon clear and convincing evidence, that it
               is in the best interests of the child and that . . . (iii) the parent has
               been convicted of an offense under the laws of the Commonwealth
               . . . that constitutes felony assault resulting in serious bodily injury
               or felony bodily wounding resulting in serious bodily injury or
               felony sexual assault, if the victim of the offense was a child of the
               parent or a child with whom the parent resided at the time of such
               offense; or (iv) the parent has subjected any child to aggravated
               circumstances.

                                1. Best Interests of the Children

       Father argues that the Department failed to show that termination of father’s parental

rights was in the best interests of father’s three children because there was no evidence

establishing that father “was unable to provide a safe home in the future for his children.” We

disagree.

       “When addressing matters concerning a child, including the termination of a parent’s

residual parental rights, the paramount consideration of a trial court is the child’s best interests.”

Tackett v. Arlington Cnty. Dep’t of Hum. Servs., 62 Va. App. 296, 319 (2013) (quoting Logan,

13 Va. App. at 128). “‘[T]here is no simple, mechanical, “cut and dried” way’ to apply the best

interests of the child standard.” Bristol Dep’t of Soc. Servs. v. Welch, 64 Va. App. 34, 48 (2014)

(quoting Peple v. Peple, 5 Va. App. 414, 422 (1988)). “Instead, ‘[t]he question must be resolved

                                                 -7-
. . . in light of the facts of each case.’” Eaton v. Washington Cnty. Dep’t of Soc. Servs., 66

Va. App. 317, 331 (2016) (alterations in original) (quoting Toombs v. Lynchburg Div. of Soc.

Servs., 223 Va. 225, 230 (1982)).

        At the conclusion of trial, the children had already been in the Department’s custody for

four years. Father was convicted of malicious wounding, described in the conviction order as

attempted strangulation resulting in wounding/bodily injury to his stepdaughter. He was

sentenced to twenty years’ incarceration, with ten years suspended, stemming from the physical

abuse he inflicted on K.P., a child living in his home. Father’s suspended sentence was

conditioned on no unsupervised contact with any minor child. Father has been, is, and will be in

no position to care for his children for a long time. “It is clearly not in the best interests of a

child to spend a lengthy period of time waiting to find out when, or even if, a parent will be

capable of resuming his [or her] responsibilities.” Tackett, 62 Va. App. at 322 (alteration in

original) (quoting Kaywood v. Halifax Cnty. Dep’t of Soc. Servs., 10 Va. App. 535, 540 (1990)).

        Beyond his incarceration and physical abuse of K.P., father’s behavior caused his

children mental trauma as well. One of father’s daughters was unable to sleep at night without

her foster family undertaking extraordinary efforts to make her feel comfortable and safe. The

mental trauma was so significant, the foster family had to call the youngest child by a nickname

because he shared a name with father and even hearing father’s name caused the older child to

“scream and cry.” Both of his daughters require ongoing therapy, and one child has ongoing

food issues while the other had issues with “wetting herself.” The evidence in the record

suggests that the current foster family is providing father’s children a safe, stable environment.

Therefore, we will not disturb the circuit court’s ruling that there was clear and convincing

evidence that it is in the children’s best interests to terminate father’s parental rights.




                                                  -8-
                                    2. Grounds for Termination

       Once there is a finding that termination is in a child’s best interests, the trial court must

still determine whether one of the statutory grounds of termination has been met. Father argues

that the Commonwealth did not prove either ground for termination under Code § 16.1-283(E).

We disagree.

       Code § 16.1-283(E)(iii) permits a court to terminate the parental rights of a parent who

               has been convicted of an offense under the laws of the
               Commonwealth . . . that constitutes felony assault resulting in
               serious bodily injury or felony bodily wounding resulting in
               serious bodily injury . . . if the victim of the offense was a child of
               the parent or a child with whom the parent resided at the time of
               such offense[.]

Serious bodily injury is defined as “bodily injury that involves substantial risk of death, extreme

physical pain, protracted and obvious disfigurement, or protracted loss or impairment of the

function of a bodily member, organ or mental faculty.” Code § 16.1-283(E).

       There is no dispute that father was convicted of a felony assault. Father disputes only

whether K.P.’s injuries constituted “serious bodily injury” as defined by the statute. Father

argues that his stepdaughter’s injuries did “not have a degree of permanence and do not coincide

with the statutory definition of serious injury.” 6 We disagree.

       The injuries before the Court in the past have involved a greater risk of death or

permanent injury than those suffered by K.P. See King, 69 Va. App. 206 (death); Yafi, 69

Va. App. 539 (head trauma, splintered vertebra, permanent blindness, loss of brain tissue);



       6
           During oral argument, father argued that the bodily injury had to be equivalent to
“torture or near death” to constitute serious bodily injury. Father’s argument conflates
subsection (E)(iii) and (E)(iv). Under Code § 16.1-283(E)(iv), “aggravated circumstances” is
defined as “torture, chronic or severe abuse, or chronic or severe sexual abuse . . . which conduct
. . . has resulted in the death of such a child or in serious bodily injury to such a child.” Because
we decide the issue under Code § 16.1-283(E)(iii), we need not consider the additional
requirements of subsection (E)(iv).
                                                   -9-
Brown v. Spotsylvania Dep’t of Soc. Servs., 43 Va. App. 205 (2004) (fractured skull). But Code

§ 16.1-283(E) uses the word “or” in defining the types of injuries that constitute “serious bodily

injury.” “[T]he use of the disjunctive word ‘or,’ rather than the conjunctive ‘and,’ signifies the

availability of alternative choices.” Dollar Tree Stores, Inc. v. Tefft, 69 Va. App. 15, 25 (2018)

(alteration in original) (quoting Rose v. Commonwealth, 53 Va. App. 505, 514 (2009)). One of

the alternatives listed in the statute is bodily injury involving “extreme physical pain.” Code

§ 16.1-283(E).

       At trial, the Department presented photos of K.P.’s injuries. The photos show that K.P.

suffered extensive injuries resulting from father’s abuse. One of K.P.’s eyes was bruised and

swollen completely shut, while her opposite temple had multiple bruises. She had swelling and

bleeding around and inside her mouth and nose. Additionally, she had significant bruising all

over her extremities. The injuries to her face and extremities could only be caused by multiple

and repeated blows. We are conscious of the fact that an adult male delivered these blows to an

eleven-year-old child. Furthermore, father pleaded guilty to, and was convicted of, maliciously

wounding K.P. in an attempt to strangle her.

       Father argued that there was no evidence in the record that K.P. suffered extreme physical

pain. But viewing the above facts in the light most favorable to the Department, we conclude

that the evidence is sufficient to demonstrate K.P.’s injuries meet the definition of “serious

bodily injury” because they involve “extreme physical pain.”

       Based on father’s felony assault on K.P., the circuit court did not err in terminating

father’s parental rights to his three biological children under Code § 16.1-283(E)(iii). See Yafi,

69 Va. App. at 554 (holding that Code § 16.1-283(E)(iii) “expressly permits the termination of

the parental rights of any or all of a parent’s children when he or she has been convicted of




                                               - 10 -
felony assault resulting in serious bodily injury” if the victim was a child of the parent or a child

with whom the parent resided at the time of the offense).

       “When a lower court’s judgment is made on alternative grounds, this Court need only

determine whether any of the alternatives is sufficient to sustain the judgment.” Castillo, 68

Va. App. at 574 n.9; see also Fields v. Dinwiddie Cnty. Dep’t of Soc. Servs., 46 Va. App. 1, 8

(2005) (holding that because the Court affirmed termination of parental rights under one

subsection of Code § 16.1-283, it did not need to address termination of parental rights pursuant

to another subsection). We find that the circuit court did not err in terminating father’s parental

rights under Code § 16.1-283(E)(iii); therefore, we do not need to reach the question of whether

father’s parental rights also should have been terminated under Code § 16.1-283(E)(iv).

                                          III. CONCLUSION

       Upon reviewing the record and briefs of the parties, we conclude that the circuit court did

not err. Accordingly, we affirm the decision of the circuit court.

                                                                                            Affirmed.




                                                - 11 -